Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
CLAIMS:
Claim 2 has been cancelled.
Claims 1, 3-15 have been amended to both clarify.
Independent Claim 1, 8, and 15 have been amended into include retraction of the extension mechanism into the fuselage and that one or more of the elongated member remain external and close to the fuselage of the drone.
Claim 15 has been amended to include the phrase “non-transitory computer readable media”
Response to Arguments
112(f):
In regards to applicant highlighting [0031]-[0036] for the various 112f interpretation. While this section does provide reference for the various “components”, 112(f) is interpreted based on the elements of the claim not the specification for determining if it is invoked/used. Applicant is correct in that the specification does provide reference to these components, which is why no 112 rejections were given for those various components. The purpose of 112f is to provide an understanding of physically what is meant by the terms it is applied to when the claim’s elements fail to provide any such understanding in and of themselves. Thus the various “components” of the claims highlighted in the previous action still have 112(f) applied to them; this merely limits the understanding of what the various “components” are to what is found in the specification, for example in [0031]-[0036], for determining what is claimed, if prior art would anticipated/render obvious, and what would be covered by any resulting patent. If applicant wishes to avoid 112(f) interpretation they should point to language in the claim that demands/details the physical structure of the term that 112(f) is being applied to.
101:
Applicant’s amendment to claim 15 has overcome the previous 101 rejection for claims 15-20.
102/103:
Applicant has amended independent claims to include new limitation/element, thus an updated search/prior art review will be conducted and an updated rejection or allowability notice will be provided below.
Allowable Subject Matter
Claims 1, 3-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found that taught or suggested that element of “wherein the extension mechanism comprises one or more telescopic cylinders, wherein responsive to no payload carrying, the extension mechanism is further configured to be collapsed within a fuselage of the UAV, leaving the one or more elongated members outside the fuselage and close to the opposing surface.“ in claim 1 and the similar elements of claims 8 and 15.
Thus as the independent claims are found to be allowable their respective dependent claims are in condition for allowance also.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beckman et al, US patent 9567081, “Maneuvering a package following inflight release from an Unmanned Aerial Vehicle (UAV)”;  Xing et al, CN105923163, “Conveying Shelf and Unmanned Aerial System”; Patrick et al, US20150158587, “Mechanisms for Lowering a Payload to the ground from a UAV”;  Jones et al, US20170213062, “Optical Marker for Delivery Drone Cargo Delivery”; Alshdaifat, WO2014/080286A2, “Drone Service Aero Carrier”; Tang, USPUB 20160236772, “Aerial Vehicle”; Zhang et al, CN111196365, “The Bracket of The unmanned Aerial Vehicle and the Unmanned Aerial Vehicle”
Beckman et al gives a UAV package delivery system, include extendable horizontal member.
Xing et al gives a UAV package holding system with adjustable rack height. 
	Patrick et al gives various methods for lowering/raising a package.
Jones et al gives a method of identifying cargo and determining delivery location.
Alshadaifat gives a drone carrier which includes raising and lowering to nestle cargo of the rack.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661